Denied and Opinion Filed August 17, 2018




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-18-00886-CV

                         IN RE ARTHUR E. HENDERSON, Relator

                 Original Proceeding from the Criminal District Court No. 5
                                   Dallas County, Texas
                            Trial Court Cause No. F-0958128-L

                             MEMORANDUM OPINION
                         Before Justices Bridges, Brown, and Boatright
                                  Opinion by Justice Bridges
       In this original proceeding, relator seeks a writ of mandamus directing the trial court to rule

on a motion for discovery purportedly filed July 6, 2018. We deny the petition.

       To establish a right to mandamus relief in a criminal case, the relator must show that the

trial court violated a ministerial duty and there is no adequate remedy at law. In re State ex rel.

Weeks, 391 S.W.3d 117, 122 (Tex. Crim. App. 2013) (orig. proceeding). A trial court has a

ministerial duty to rule upon a properly filed and timely presented motion. See State ex rel. Young

v. Sixth Judicial Dist. Court of Appeals, 236 S.W.3d 207, 210 (Tex. Crim. App. 2007) (orig.

proceeding). To be properly filed and timely presented, a motion must be presented to a trial court

at a time when the court has authority to act on the motion. See In re Hogg–Bey, No. 05–15–

01421–CV, 2015 WL 9591997, at *1–2 (Tex. App.—Dallas Dec. 30, 2015, orig. proceeding)

(mem. op.). A trial court has a reasonable time within which to consider a motion and to rule. In

re Craig, 426 S.W.3d 106, 107 (Tex. App.—Houston [1st Dist.] 2012, orig. proceeding); In re
Sarkissian, 243 S.W.3d 860, 861 (Tex. App.—Waco 2008, orig. proceeding). To be entitled to

mandamus relief compelling a trial court to rule on a motion, a relator must establish that the trial

court (1) had a legal duty to rule on the motion because the motion was properly filed and timely

presented, (2) was asked to rule on the motion, and (3) failed or refused to rule on the motion

within a reasonable period of time. In re Molina, 94 S.W.3d 885, 886 (Tex. App.—San Antonio

2003, orig. proceeding).

       As the party seeking relief, the relator has the burden of providing the Court with a

sufficient mandamus record to establish his right to mandamus relief. Lizcano v. Chatham, 416
S.W.3d 862, 863 (Tex. Crim. App. 2011) (orig. proceeding) (Alcala, J. concurring); Walker v.

Packer, 827 S.W.2d 833, 837 (Tex. 1992) (orig. proceeding). Rules 52.3 and 52.7 require the

relator to provide “a certified or sworn copy” of certain documents, including any order

complained of, any other document showing the matter complained of, and every document that

is material to the relator’s claim for relief that was filed in any underlying proceeding. TEX. R.

APP. P. 52.3(k)(1)(A), 52.7(a)(1).

       Here, the mandamus record does not include a certified or sworn copy of the trial court’s

docket sheet or other proof that establishes relator filed the motion, requested a hearing and/or

ruling on the motion, and the trial court has failed to act on relator’s requests within a reasonable

time. TEX. R. APP. P. 52.3(k)(1)(a), 52.7(a). Further, the trial court has not been given a reasonable

amount of time to rule on the motion assuming it was filed on or after July 6, 2018. As such,

relator has not established a violation of a ministerial duty and is not entitled to mandamus relief.




                                                 –2–
        Accordingly, we deny relator’s petition for writ of mandamus. See TEX. R. APP. P. 52.8(a)

(the court must deny the petition if the court determines relator is not entitled to the relief sought).




                                                     /David L. Bridges/
                                                     DAVID L. BRIDGES
                                                     JUSTICE




180886F.P05




                                                  –3–